[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The motion for stay of execution of ejectment having been heard, CT Page 2040 it is hereby ordered:
Stay of execution for defendant Karen J. Paganini until June 27, 1992 on condition that the defendant Karen J. Paganini pay to the plaintiff $475.00 per month for use and occupancy, payable March 5, 1992 and the 5th of the month in the following months, on further condition that if the plaintiff obtains a buyer for the residence the stay will terminate 15 days before the date of the closing but no later than June 27, 1992, and further ordered that the defendant Karen J. Paganini is to make the premises available for prospective buyers on reasonable notice to the defendant Karen J. Paganini.
BY THE COURT PICKETT, JUDGE